Exhibit 10.1

 

MASTER EXCHANGE AGREEMENT

 

THIS MASTER EXCHANGE AGREEMENT (this “Agreement”), dated as of March 27, 2020,
by and among Net Element, Inc., a Delaware corporation, with headquarters
located at 3363 NE 163rd Street, Suite 705, North Miami Beach, Florida (the
“Company”) and ESOUSA Holding, LLC, a New York limited liability company (the
“Creditor”).

 

WHEREAS, the Company and the Creditor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
either by Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), or by Section 3(a)(9) of the Securities Act and Rule
144(d)(3)(ii) of the Securities Act, as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

WHEREAS, as of the date hereof, the Creditor holds and has the right to transfer
up to $2,000,000 in principal amount and unpaid interest of a promissory note of
the Company or its direct or indirect subsidiaries (the “Existing Debt”, and the
amount owing pursuant thereto, the “Debt Amount”), which Existing Debt the
Creditor either purchased in whole or has an irrevocable right to purchase in
Tranches (as defined below) from RBL Capital Group, LLC (the “Original
Creditor”), pursuant to a Note Purchase Agreement, dated as of March 27, 2020
between the Creditor and the Original Creditor.

 

WHEREAS, the Company and the Creditor desire to enter into this Agreement,
pursuant to which, among other things, the Creditor shall exchange, as set forth
herein, in whole or in part, the Existing Debt for shares of the Company’s
common stock, $0.0001 par value per share (the “Common Stock”), as provided
hereunder in reliance on the exemption from registration provided either by
Section 4(a)(2) of the Securities Act or Section 3(a)(9) of the Securities Act.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Creditor hereby agree as
follows:

 

1. EXCHANGES OF EXISTING DEBT.  At any time during the period commencing on the
date hereof and ending on the date no Existing Debt remains outstanding (the
“Exchange Period”), the Creditor agrees, subject to Section 1(d) below, to
exchange in tranches (each such tranche shall be in an amount of $148,000 or
such other amount as may be mutually agreed in writing by the Company and
Creditor, except that the last installment shall be reduced to equal the then
remaining unexchanged Debt Amount; each, a “Tranche” and, collectively, the
“Tranches”) on the date hereof with respect to the first Tranche and thereafter
on the dates when the Company instructs (as described below) the Creditor to
exchange other Tranches (each, an “Exchange”) all (reduced only as set forth in
Section 1(d) below) of the Existing Debt into validly issued, fully paid and
non-assessable shares of Common Stock (as defined below) (collectively, the
“Exchange Shares”), on the terms and conditions set forth in this Section
1.  If, with respect to any Exchange, the Company requests that any Tranche
shall be in an amount less than $148,000 by stating such lower amount in the
Exchange Notice (as defined below), the Creditor shall use its good faith
efforts to accommodate such request by sending the Company, within the period
set forth in Section 1(c)(i) below, an acknowledgment, in the form attached
hereto in Exhibit I, of receipt of such Exchange Notice to the Creditor. Certain
capitalized terms used herein are defined in Section 1(g).

 

(a) Exchange Right and Obligation. Subject to the provisions of Section 1(d), at
any time or times from the date hereof up to March 27, 2021 (the “Outside
Date”), the Creditor shall be obligated to exchange upon the Company issuing an
Exchange Notice (as defined below) the Tranche (in the amount specified in the
Exchange Notice representing a portion of the outstanding and unpaid Existing
Debt into validly issued, fully paid and non-assessable shares of Common Stock
in accordance with Section 1(c).  In no event shall the Company issue an
Exchange Notice for a new Tranche on a date that is less than 14 days from the
date of the Exchange Notice for last Tranche without the express written consent
of the Creditor, which may be withheld at its sole discretion The Company shall
not issue any fraction of a share of Common Stock upon any Exchange.  If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all transfer, stamp, issuance
and similar taxes that may be payable with respect to the issuance and delivery
of Common Stock upon Exchange of Existing Debt.

 

 

--------------------------------------------------------------------------------

 

 

(b) Exchange Shares. The number of shares of Common Stock issuable upon exchange
of any Tranche pursuant to Section 1(a) (“Tranche Exchange Shares”) shall be the
same number of shares of Common Stock already in the Creditor’s possession that
the Creditor sold in order to finance the Creditor’s purchase of the Exchange
Amount (subject to the next sentence in this paragraph) related to a particular
Tranche from the Original Creditor (with respect to each Tranche, “Sold
Shares”). The Creditor shall purchase an Exchange Amount related to each Tranche
equal to 88% of the gross proceeds from the Sold Shares used by the Creditor to
finance the purchase of such Exchange Amount from the Original Creditor.

 

(i) “Exchange Amount” means, with respect to such Existing Debt to be exchanged
hereunder in each Tranche, the aggregate of the Debt Amount of the Existing Debt
to be exchanged hereunder in such Tranche shall be $148,000, or such amounts as
the Creditor and the Company shall agree upon.

 

(c) Mechanics of Exchange.

 

(i) Exchange. To exchange any Exchange Debt into shares of Common Stock on any
date during the Exchange Period (a “Exchange Date”), the Company shall deliver
(whether via facsimile or otherwise), for receipt after 4:00 p.m. and on or
prior to 11:59 p.m., New York time, on the date that is one (1) Business Day
prior to the Exchange Date, a copy of an executed notice of exchange in the form
attached hereto as Exhibit I and specifying the amount of the Tranche to be
exchanged on such Exchange Date (the “Exchange Notice”) to the Creditor.  Upon
the issuance of such Exchange Notice (i) the Creditor shall transmit by email to
the Company an acknowledgment, in the form attached hereto in Exhibit I, of
receipt of such Exchange Notice to the Creditor, specifying the Sold Shares with
respect to the Tranche specified in such Exchange Notice. Within one (1) Trading
Day after the Company’s receipt of such acknowledgement and the number of such
Sold Shares, the Company shall deliver an instruction to the Company’s transfer
agent (the “Transfer Agent”) to issue as soon as possible the Tranche Exchange
Shares (equal to the number of such Sold Shares) and deliver such Tranche
Exchange Shares to the Creditor via the Creditor’s balance account with the
Depository Trust Company’s (the “DTC”).

 

(ii) Company’s Failure to Timely Exchange. If the Company shall fail to fulfill
its obligations set forth in the last sentence of Section 1(c)(i), then, as the
sole and exclusive remedy available to the Creditor, the Creditor shall have the
right to purchase on the open market the portion of the Tranche Exchange Shares
that are not issued to the Creditor and invoice the Company for the price for
such portion of the Tranche Exchange Shares so purchased by the Creditor on the
open market.

 

(iv)  Pro Rata Exchange; Disputes. In the event of a dispute as to the number of
shares of Common Stock issuable to the Creditor in connection with an Exchange
of the Existing Debt, the Company shall issue to the Creditor the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 1(e).

 

(v) The Creditor agrees that neither it nor its Affiliates, agents or
representatives shall at any time engage in any short sales of, or sell put
options or similar instruments with respect to, the Company's Common Stock or
any other Company’s securities.

 

(vi) The Company will not require the Creditor to effectuate an Exchange if the
Closing Bid Price on the applicable Exchange Date is less than $0.50 per share.

 

(vii) To the extent that issuance of any number of shares of Common Stock will
cause the Creditor’s beneficial ownership of the Common Stock to exceed the
Maximum Percentage (as defined below), the Creditor shall have the option to
request the Company in writing, and, after the Company’s receipt of such written
request, the Company shall, in lieu of issuing such shares of Common Stock that
will cause the Creditor’s beneficial ownership of the Common Stock to exceed the
Maximum Percentage, issue to the Creditor warrants, substantially in the form
attached hereto as Exhibit II, to purchase, at a purchase price of $0.01 per
share, the number of shares of Common Stock that would cause Creditor’s
beneficial ownership to exceed the Maximum Percentage (the “Pre-Funded
Warrants”).

   

2

--------------------------------------------------------------------------------

 

 

(d) Limitations on Exchanges.  Notwithstanding anything to the contrary
contained in the Existing Debt, the Existing Debt shall not be exchangeable by
the Creditor hereof, and the Company shall not effect any exchange of the
Existing Debt or otherwise issue any shares of Common Stock pursuant hereto, to
the extent (but only to the extent) that after giving effect to such exchange or
other share issuance hereunder the Creditor (together with its Affiliates) would
beneficially own in excess of 9.99% (the “Maximum Percentage”) of the
Common Stock.  To the extent the above limitation applies, the determination of
whether the Existing Debt shall be exchangeable (vis-à-vis other convertible,
exercisable or exchangeable securities owned by the Creditor or any of its
Affiliates) and of which such securities shall be convertible, exercisable or
exchangeable (as among all such securities owned by the Creditor and its
Affiliates) shall, subject to such Maximum Percentage limitation, be determined
on the basis of the first submission to the Company for conversion, exercise or
exchange (as the case may be). No prior inability to exchange the Existing Debt,
or to issue shares of Common Stock, pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exchangeability. For purposes of this paragraph,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”).  The provisions of this paragraph shall be implemented in a
manner otherwise than in strict conformity with the terms of this paragraph to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. For any
reason at any time until the Existing Debt has been exchanged, upon the written
or oral request of the Creditor, the Company shall within one (1) Business Day
confirm orally and in writing to the Creditor the number of shares of Common
Stock then outstanding, including by virtue of any prior conversion, exchange or
exercise of convertible or exercisable securities into Common Stock, including,
without limitation, pursuant to the Existing Debt or securities issued pursuant
to this Exchange Agreement. In addition, under no circumstances whatsoever may
the aggregate number shares of Common Stock issued to Creditor in connection
with the exchange of the Existing Debt at any time exceed 19.99% of the total
number of shares of Common Stock outstanding or of the voting power (the “Share
Cap”) unless the Company has obtained either (i) its stockholders’ approval of
the issuance of more than such number of shares of Common Stock pursuant to
NASDAQ Marketplace Rule 5635(d) or (ii) a waiver from The NASDAQ Stock Market of
the Company’s compliance with Rule 5635(d).

 

(e) Dispute Resolution. In the case of a dispute as to the determination of the
number of the Tranche Exchange Shares for any Tranche, the trading records
provided by the Creditor’s brokerage firm to the Company shall be determinative.

 

(f) Initial Exchange. The Company and the Creditor intend to effect the initial
Exchange on the date hereof.       

 

(g) Certain Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

(i) “Affiliate” means any person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified
person. For the purposes of this definition, “control,” when used with respect
to any specified person, means the power to direct the management and policies
of such person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have correlative meanings.

 

3

--------------------------------------------------------------------------------

 

 

(ii) “Bloomberg” means Bloomberg, L.P.

 

(iii) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(iv) “Closing Bid Price” means, for any security as of any date, the last
closing bid price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price then the last bid price of
such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price is reported for such security by Bloomberg, the average of the
bid prices of any market makers for such security as reported in the “pink
sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC).

 

(v) “Common Stock” means (A) the Company’s common stock, $0.001 par value per
share, and (B) any capital stock into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.

 

(vi) “Person” means any individual, partnership, firm, corporation, limited
liability company, joint venture, corporation, association trust, unincorporated
organization, government or any department or agency thereof, or any other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d) of the Exchange Act.

 

(vii) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

 

(viii) “Trading Day” means any day on which the Common Stock is traded on the
principal securities exchange or securities market on which the Common Stock is
then traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Creditor.

 

2. REPRESENTATIONS AND WARRANTIES

 

(a)         Company's Representations.  The Company hereby represents and
warrants and covenants to the Creditor, as of the date hereof and each other
date in which the Company issues Exchange Shares to the Creditor, as follows:

 

(i) The Company is duly organized and validly existing and in good standing
under the laws of the State of Delaware, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted and as presently proposed to be conducted.  

 

(ii) The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (collectively, the “Exchange Documents”) and to issue the
Exchange Shares in accordance with the terms hereof and thereof.  The execution
and delivery of the Exchange Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby, including,
without limitation, the issuance of the Exchange Shares have been duly
authorized by the Company's Board of Directors and no further filing (other than
Form 8-K and the Nasdaq Listing of Additional Shares Notification), consent, or
authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and the other Exchange Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

4

--------------------------------------------------------------------------------

 

 

(iii) The execution, delivery and performance of the Exchange Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, each Exchange and the
reservation and issuance of the Exchange Shares) will not (A) result in a
violation of the Certificate of Incorporation (as defined below) or other
organizational documents of the Company or any of its subsidiaries, any share
capital of the Company or any of its subsidiaries or Bylaws (as defined below)
of the Company or any of its subsidiaries, (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or (C) result in a violation
of any law, rule, regulation, order, judgment or decree (including foreign,
federal and state securities laws and regulations and the rules and regulations
of The NASDAQ Capital Market (the “Principal Market”) applicable to the Company
or any of its subsidiaries or by which any property or asset of the Company or
any of its subsidiaries is bound or affected except, in the case of clause (B)
or (C) above, to the extent such violations that could not reasonably be
expected to have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (x) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company and its
subsidiaries taken as a whole, or (y) the authority or ability of the Company to
perform any of its obligations under any of the Exchange Documents.

 

(iv) The Company is not required to obtain any consent from, authorization or
order of, or make any filing (other than Form 8-K and the Nasdaq Listing of
Additional Shares Notification) or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under or
contemplated by the Exchange Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings (other
than Form 8-K and the Nasdaq Listing of Additional Shares Notification) and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the applicable Closing
Date, and neither the Company nor any of its subsidiaries are aware of any facts
or circumstances which might prevent the Company or any of its subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Exchange Documents.  

 

(v) On each date the Company issues Exchange Shares to the Creditor, all share
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the Exchange Shares to be
exchanged with the Creditor hereunder on such date will be, or will have been,
fully paid or provided for by the Company, and all laws imposing such taxes will
be or will have been complied with..

 

(vi) The Company filed current Form 10 information with the SEC over 12 months
ago and has filed all reports and other materials required to be filed by
Section 13 or 15(d) of the Securities Exchange Act, as applicable, during the
preceding 12 months (other than certain Form 8-K reports) (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”).

 

5

--------------------------------------------------------------------------------

 

 

(vii) As of the date hereof, the authorized share capital of the Company
consists of (A) 100,000,000 shares of Common Stock, of which, 4,135,874 shares
are issued and outstanding and (B) 1,000,000 preferred shares, of which no
shares are issued and outstanding.  As of the date hereof, the Company has
reserved from its duly authorized capital stock 826,760 shares of Common Stock
for issuance as Exchange Shares.  All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable.  Except as disclosed in SEC Documents and/or in Schedule
2(a)(vii) hereof: (A) none of the Company’s or any subsidiary’s share capital is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or any subsidiary; (B) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional share capital of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its subsidiaries; (C) except for the Existing Debt and all
other debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments disclosed in the SEC Documents, there are
no outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its subsidiaries or by which the Company or any of its
subsidiaries is or may become bound; (D) other than with respect of the current
indebtedness of the Company or any of its subsidiaries, there are no financing
statements securing obligations in any amounts filed in connection with the
Company or any of its subsidiaries; (E) there are no current agreements or
arrangements under which the Company is obligated to register the sale of any of
their securities under the Securities Act; (F) there are no outstanding
securities or instruments of the Company or any of its subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to redeem a security of the Company or any
of its subsidiaries; (G) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Exchange Shares; (H) neither the Company nor any subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (I) neither the Company nor any of its subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company will furnish to the Creditor upon Creditor’s written
request copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto that have not been disclosed in the SEC Documents.

 

(viii) The Company confirms that neither it nor any other Person acting on its
behalf has provided the Creditor or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
non-public information concerning the Company or any of its subsidiaries, other
than the existence of the transactions contemplated by this Agreement and the
other Agreements. The Company understands and confirms that the Creditor will
rely on the foregoing representations in effecting transactions in securities of
the Company.

 

6

--------------------------------------------------------------------------------

 

 

(ix) The issuance of the Exchange Shares are duly authorized and upon issuance
in accordance with the terms hereof shall be validly issued and outstanding,
fully paid and nonassessable, free and clear of all liens, encumbrances and
rights of refusal of any kind.  Upon issuance in accordance herewith and subject
to the representations and warranties and covenants of the Creditor set forth in
Section 2(b) having been and remaining at such issuance true and correct, the
Exchange Shares will be exempt from the registration requirements of the
Securities Act under either Section 4(a)(2) or 3(a)(9) of the Securities Act and
all of such Exchange Shares, even though initially issuable subject to
restrictions on trading, will be caused by the Company to be freely transferable
and freely tradable by the Creditor without restriction pursuant to Rule 144,
including, without limitation Rule 144(d)(3)(ii), of the Securities Act by
requesting the Transfer Agent to remove restrictive legends from the Exchange
Shares.  After such restrictive legends removal, neither any Exchange Shares
issuable hereunder nor any certificates evidencing any of such Exchange Shares
(if a certificate therefor is requested in writing by the Creditor) shall bear
any restrictive or other legends or notations.  The Company shall not, and the
Company shall cause all other persons to not, issue any stop-transfer order,
instruction or other restriction with respect to any such Exchange Shares. The
Company shall cause an opinion of counsel to be issued to the Company’s Transfer
Agent, if requested by the Transfer Agent, to the effect of the foregoing (the
“Opinion”). The Creditor shall cooperate with the Company in timely providing
the Company and its counsel with customary non-affiliate seller opinion reliance
certificates for the timely issuance of the Opinion(s).

 

(x)  The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of any Exchange pursuant to this Agreement. Other than the
applicable Exchange of Existing Debt, the Company has not received and will not
receive any consideration from the Creditor for the Exchange Shares to be issued
in an Exchange.

 

(xi) To the Company’s knowledge, neither the Creditor nor the Original
Creditors, nor any of their respective Affiliates, (i) is or was an officer,
director, 10% shareholder, control person, or Affiliate of the Company within
the last 90 days or (ii) has or will, directly or indirectly, provide any
consideration to or invest in any manner in the Company in exchange or
consideration for, or otherwise in connection with, the sale or satisfaction of
the Existing Debt, other than pursuant to this Agreement.

 

(xii) The Company acknowledges and agrees that (A) the issuance of Exchange
Shares pursuant to this Agreement may have a dilutive effect, which may be
substantial, (B) neither the Company nor any of the Company’s Affiliates has or
will provide the Creditor with any material non-public information regarding the
Company or its securities, and (C) the Creditor has no obligation of
confidentiality to the Company and may sell any of its Exchange Shares issued
pursuant to this Agreement at any time but subject to compliance with applicable
laws and regulations.

 

(xiii) The Company acknowledges and agrees that with respect to this Agreement
and the transactions contemplated hereby, (A) the Creditor is acting solely in
an arm’s length capacity, (B) the Creditor does not make and has not made any
representations or warranties, other than those specifically set forth in this
Agreement, (C) the Creditor has not and is not acting as a legal, financial,
accounting or tax advisor to the Company, or agent or fiduciary of the Company,
or in any similar capacity, and (D) any statement made by the Creditor or any of
the Creditor’s representatives, agents or attorneys is not advice or a
recommendation to the Company.

 

(xiv) The Company is an issuer identified in, or subject to, Rule 144(i) under
the Securities Act.

 

(xv) The Company, through its Transfer Agent, currently participates in the DTC
Fast Automated Securities Transfer (“FAST”) Program of DTC’s Deposit/Withdrawal
At Custodian (“DWAC”) system, and the shares of Common Stock may be issued and
transferred electronically to third parties via the DTC FAST Program of DTC’s
DWAC system. The Company has not, in the 12 months preceding the date of this
Agreement, received any notice from DTC to the effect that a suspension of, or
restriction on, accepting additional deposits of the shares of Common Stock, or
electronic trading or settlement services with respect to the shares of Common
Stock are being imposed or are contemplated by DTC.

 

7

--------------------------------------------------------------------------------

 

 

(xvi) The Company and its board of directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, interested
stockholder, business combination, or other similar antitakeover provision under
the certificate of incorporation, bylaws or other organizational documents of
the Company, as currently in effect, or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of Exchange Shares hereunder and the Creditor’s ownership
of such Exchange Shares, together with all other securities now or hereafter
owned or acquired by the Creditor.  The Company and its board of directors have
taken all necessary action, if any, in order to render inapplicable any
shareholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Exchange Shares or a change in control of the Company or
any of its subsidiaries.

 

(xvii) The Company shall take such action as the Creditor shall reasonably
determine is necessary in order to qualify the Exchange Shares issuable to the
Creditor hereunder under applicable securities or “blue sky” laws of the states
of the United States for the issuance to the Creditor hereunder and for resale
by the Creditor to the public (or to obtain an exemption from such
qualification).  Without limiting any other obligation of the Company hereunder,
the Company shall timely make all filings and reports relating to the offer and
issuance of such Exchange Shares required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable state securities or “blue sky” laws), and the Company shall comply
with all applicable federal, state, local and foreign laws, statutes, rules,
regulations and the like relating to the offering and issuance of such Exchange
Shares to the Creditor.

 

(xviii) The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Exchange Shares to be issued to the
Creditor pursuant to this Agreement on each national securities exchange and
automated quotation system, if any, on which the shares of Common Stock are
listed or designated for quotation (as the case may be) and shall use its
reasonable best efforts to maintain such listing or designation for quotation
(as the case may be) of all such Exchange Shares on such national securities
exchange or automated quotation system for so long as the Creditor or any of its
Affiliates holds any Exchange Shares. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section
2(a)(xix).

 

(xix) Other than pursuant to the obligations entered into by the Company prior
to the date hereof (including, without limitation, quarterly equity compensation
to the independent directors of the Company) and other than any equity awards
granted from time to time by the compensation committee of the board of
directors of the Company under the Company’s 2013 Equity Incentive Plan, as
amended, the Company shall not issue without the Creditors’ written consent any
shares of Common Stock to any parties other than the Creditor for a period of
thirty (30) days after the last date that the Creditor received or is entitled
hereunder to receive the Exchange Shares.

 

(b) Creditor Representations. The Creditor hereby makes the following
representations, warranties and covenants, as of the date hereof and each other
date in which the Creditor exchanges all or any portion of the Existing Debt
into the Exchange Shares or transfers or disposes the Exchange Shares, to the
Company:

 

(i) The Creditor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated hereby to which it is a party and otherwise to carry out its
obligations hereunder and thereunder.

 

(ii) The Creditor understands that the Exchange Shares are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and the Creditor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Creditor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Creditor to acquire
the Exchange Shares.

 

8

--------------------------------------------------------------------------------

 

 

(iii) This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Creditor and constitute the legal, valid and binding
obligations of the Creditor enforceable against the Creditor in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(iv) The execution, delivery and performance by the Creditor of this Agreement
and the consummation by the Creditor of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Creditor or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Creditor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to the Creditor,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Creditor to perform its obligations hereunder.

 

(v) As of the date of this Agreement and during the 90 calendar days prior to
the date of this Agreement, neither the Creditor nor any Affiliate thereof is or
was an officer, director, or 10% or more shareholder of the Company.

 

(vi) Intentionally Omitted.

 

(vii)  Creditor represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of any Exchange pursuant to this Agreement and no
additional consideration from the Creditor was received or will be received by
the Company for the Exchange Shares.

 

(viii) Creditor understands and acknowledges that the issuance and transfer to
it of the shares of Common Stock (the "Shares") has not been reviewed by the
United States Securities and Exchange Commission or any state securities
regulatory authority because such transaction is intended to be exempt from the
registration requirements of the Securities Act, and applicable state securities
laws. Creditor understands that the Company is relying upon the truth and
accuracy of, and Creditor’s compliance with, the representations, warranties,
acknowledgments and understandings of Creditor set forth herein in order to
determine the availability of such exemptions and the eligibility of Creditor to
acquire the Shares.

 

(ix) Creditor has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of Creditor’s
investment in the Company through Creditor’s acquisition of the Shares. Creditor
is able to bear the economic risk of its investment in the Company through
Creditor’s acquisition of the Shares for an indefinite period of time. At the
present time, Creditor can afford a complete loss of such investment and has no
need for liquidity in such investment.

 

(x) Creditor recognizes that its acquisition of the Shares involves a high
degree of risk in that: (a) an investment in the Company is highly speculative
and only Creditor who can afford the loss of their entire investment should
consider investing in the Company and securities of the Company; (b)
transferability of the Shares is limited; (c) the Company has experienced
recurring losses and it must raise substantial additional capital in order to
continue operating its business; (d) subsequent equity financings will dilute
the ownership and voting interests of Creditor and equity securities issued by
the Company to other persons or entities may have rights, preferences or
privileges senior to the rights of Creditor; (e) any debt financing that may be
obtained by the Company must be repaid regardless of whether the Company
generates revenues or cash flows from operations and may be secured by
substantially all of the Company’s assets; (f) there is absolutely no assurance
that any type of financing on terms acceptable to the Company will be available
to the Company or otherwise obtained by the Company; and (g) if the Company is
unable to obtain additional financing or is unable to obtain additional
financing on terms acceptable to it, then the Company may be unable to implement
its business plans or take advantage of business opportunities, which could have
a Material Adverse Effect on the Company’s business prospects, financial
condition and results of operations and may ultimately require the Company to
suspend or cease operations.

 

9

--------------------------------------------------------------------------------

 

 

(xi) Creditor acknowledges that it has prior investment experience and that it
recognizes and fully understands the highly speculative nature of Creditor’s
investment in the Company pursuant to its acquisition of the Shares. Creditor
acknowledges that it, either alone or together with its professional advisors,
has the capacity to protect its own interests in connection with this
transaction.

 

(xii) Creditor acknowledges that it has carefully reviewed this Agreement and
the Company’s filings with the United States Securities and Exchange Commission,
which are available on the Internet at www.sec.gov, all of which documents and
filings Creditor acknowledges have been made available to it. Creditor has been
given the opportunity to ask questions of, and receive answers from, the Company
concerning this Agreement, the issuance to it of the Shares, and the Company’s
business, operations, financial condition and prospects, and Creditor has been
given the opportunity to obtain such additional information, to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of same as Creditor reasonably
desires in order to evaluate its investment in the Company pursuant its
acquisition of the Shares. Creditor fully understands all of such documents and
filings and has had the opportunity to discuss any questions regarding any of
such documents or filings with its legal counsel and tax, investment and other
advisors. Creditor acknowledges that it does not desire to receive any further
information from the Company or any other person or entity in order to make a
fully informed decision of whether or not to execute this Agreement and accept
the Shares.

 

(xiii) Creditor acknowledges that the issuance to it of the Shares may involve
tax consequences to Creditor. Creditor acknowledges and understands that
Creditor must retain its own professional advisors to evaluate the tax and other
consequences of Creditor’s receipt of the Shares.

 

(xiv) Creditor understands and acknowledges that the Company is under no
obligation to register the resale of the Shares under the Securities Act or any
state securities laws.

 

(xv) Creditor understands that, subject to delivery to the Transfer Agent of
legal opinion of counsel, acceptable to the Transfer Agent, with respect to
removal of restrictive legends in compliance with Rule 144 in connection with
impending disposition of such Shares by the Creditor, and the removal of such
restrictive legends, the certificate(s) representing the Shares shall initially,
(upon exchange under either Rule 4(a)(2) or 3(a)(9) of the Securities Act) bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the Shares):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

10

--------------------------------------------------------------------------------

 

 

(xvi) The legend set forth above will be removed, and the Company will issue and
deliver the Shares without such legend to Creditor in the manner set forth in
Section 1(c) of this Agreement.

 

(xvii) Creditor represents and warrants that it was not induced to invest in the
Company (pursuant to the issuance to it of the Shares) by any form of general
solicitation or general advertising, including, but not limited to, the
following: (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media (including via the
Internet) or broadcast over the news or radio; (b) any registration statement;
or (c) any seminar or meeting whose attendees were invited by any general
solicitation or advertising.

 

(xviii) Creditor is either a “qualified institutional buyer” (as defined in Rule
144A(a)(1) of the Securities Act) or an “accredited investor” (as defined in
Rule 501(a)(3) of Regulation D of the Securities Act).

 

3.           CONDITIONS PRECEDENT. The Creditor’s obligation to exchange
Existing Debt into the shares of Common Stock shall be subject the following
conditions precedent:

 

(a)      performance by the Company of all its material obligations contained in
the Agreement;

 

(b)      the Company’s Common Stock is listed on the Principal Market the number
of shares of Company’s Common Stock issuable to the Creditor in aggregate will
not result in the Creditor, together with its Affiliates, becoming the
beneficial owner of more than 9.9% of the Company's Common Stock or result in
the total number of shares issuable pursuant to the transactions contemplated
herein exceeding 19.9% of the shares of the Company's outstanding common stock
or voting power;

 

(d)      an Opinion has been delivered to the Transfer Agent if the Transfer
agent so required;

 

(e)     With respect to each Tranche for which an Exchange Notice has been
issued by the Company, the Company is able to issue such number of shares of
Common Stock without exceeding the Share Cap that is equal to (based on the
Closing Bid Price of the shares of Common Stock as of the Exchange Date for such
Tranche) at least 2 times the dollar amount of such Tranche;

 

(f)      the Creditor has received the Tranche Exchange Shares from the previous
Exchange; and

 

(g)     the Company, through its Transfer Agent, is eligible to issue and
transfer shares of Common Stock electronically to third parties via the DTC FAST
Program of DTC’s DWAC system.

 

4.          CREDITOR RIGHT. The Creditor may unilaterally terminate its
obligation hereunder to effectuate an Exchange prior to the Outside Date in the
(a) event a non-Affiliate that is not a shareholder of the Company acquires over
50% of the voting securities of the Company and replaces the entire board of
directors of the Company or (b) an event occurs that has a Material Adverse
Effect.

 

5.            DISCLOSURE.

 

(a) Prior to the earlier of (i) the opening time for trading stocks on public
securities exchanges located in New York City on the first Trading Day
immediately following the date of this Agreement and (ii) the date of delivery
of the Tranche Exchange Shares for the initial Exchange, time being of the
essence, the Company shall file a Current Report on Form 8-K with the SEC
pursuant to Section 13 or Section 15(d) of the Exchange Act disclosing all of
the material terms of this Agreement, and disclosing all other material,
nonpublic information (if any) delivered to the Creditor (or the Creditor’s
representatives or agents) by the Company or any of its officers, directors,
employees, agents or representatives, if any, in connection with the Existing
Debt, any Exchange, the Original Creditors or the transactions contemplated by
this Agreement, and attaching a copy of this Agreement as an exhibit thereto
(the “8-K Filing”).  From and after the 8-K Filing, neither the Company nor any
of its officers, directors, employees, agents or representatives shall disclose
any material non-public information about the Company to the Creditor (or the
Creditor’s representatives or agents), unless prior thereto the Company shall
have filed a Current Report on Form 8-K with the SEC pursuant to Section 13 or
Section 15(d) of the Exchange Act disclosing all such material non-public
information. 

 

11

--------------------------------------------------------------------------------

 

 

(b) Neither the Company, its subsidiaries nor the Creditor shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Creditor, to issue any press release or make other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations.

 

6.            INDEMNIFICATION.

 

(a) In consideration of the Creditor’s execution and delivery of the Exchange
Documents to which it is a party and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Exchange Documents,
the Company shall indemnify the Creditor and all of their shareholders,
partners, members, officers, directors, employees (collectively, the “Creditor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith, and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”) incurred by any Creditor Indemnitee as a result
of, or arising out of, or relating to (a) any material misrepresentation or
breach of any representation or warranty made by the Company in any of the
Exchange Documents or (b) any material breach, uncured within 30 days of such
breach, of any covenant, agreement or obligation of the Company contained in any
of the Exchange.

 

(b) In consideration of the Company’s execution and delivery of the Exchange
Documents to which it is a party and agreeing to issue (subject to the terms
hereof) the Securities thereunder and in addition to all of the Creditor’s other
obligations under the Exchange Documents, the Creditor shall indemnify the
Company and all of their shareholders, partners, members, officers, directors,
employees and counsel (collectively, the “Company Indemnitees”) from and against
any and all Indemnified Liabilities incurred by any Company Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Creditor in any of the Exchange
Documents, (b) any material breach, uncured within 30 days of such breach, of
any covenant, agreement or obligation of the Creditor contained in any of the
Exchange.  

 

(c) Promptly after receipt by a Company Indemnitee or Creditor Indemnity (as
applicable) under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Company Indemnitee or Creditor Indemnity (as
applicable) shall, (i) if an Indemnified Liability in respect thereof is to be
made against the Company under this Section 6, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Creditor Indemnitee; provided, however, that a Creditor Indemnitee shall have
the right to retain its own counsel at its own expense, if, in the reasonable
opinion of counsel retained by the Company, the representation by such counsel
of the Indemnitee and the Company would be inappropriate due to actual or
potential differing interests between such Creditor Indemnitee and any other
party represented by such counsel in such proceeding. In the case of a Creditor
Indemnitee, legal counsel referred to in the immediately preceding sentence
shall be selected by the Creditor. The Creditor Indemnitee shall cooperate fully
with the Company in connection with any negotiation or defense of any such
Indemnified Liability by the Company and shall furnish to the Company all
information reasonably available to the Creditor Indemnitee which relates to
such Indemnified Liability.  The Company shall keep the Creditor Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent.  The Company shall not, without the
prior written consent of the Creditor Indemnitee, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Creditor Indemnitee of a release from all liability in respect to such
Indemnified Liability. Following indemnification as provided for hereunder, the
Company shall be subrogated to all rights of the Creditor Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 6, except to the extent that the Company is prejudiced in its ability to
defend such action; and (ii) if an Indemnified Liability in respect thereof is
to be made against the Creditor under this Section 6, deliver to the Creditor a
written notice of the commencement thereof, and the Creditor shall have the
right to participate in, and, to the extent the Creditor so desires, to assume
control of the defense thereof with counsel mutually satisfactory to the
Creditor and the Indemnitee; provided, however, that a Company Indemnitee shall
have the right to retain its own counsel at its expense, if, in the reasonable
opinion of counsel retained by the Company, the representation by such counsel
of the Company Indemnitee and the Company would be inappropriate due to actual
or potential differing interests between such Company Indemnitee and any other
party represented by such counsel in such proceeding. In the case of a Company
Indemnitee, legal counsel referred to in the immediately preceding sentence
shall be selected by the Company. The Company Indemnitee shall cooperate fully
with the Creditor in connection with any negotiation or defense of any such
Indemnified Liability by the Creditor and shall furnish to the Creditor all
information reasonably available to the Company Indemnitee which relates to such
Indemnified Liability.  The Creditor shall keep the Company Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  The Creditor shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Creditor shall not unreasonably
withhold, delay or condition its consent.  The Creditor shall not, without the
prior written consent of the Company Indemnitee, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Company Indemnitee of a release from all liability in respect to such
Indemnified Liability. Following indemnification as provided for hereunder, the
Creditor shall be subrogated to all rights of the Company Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the Creditor within a reasonable time of the commencement of any such action
shall not relieve the Creditor of any liability to the Indemnitee under this
Section 6, except to the extent that the Creditor is prejudiced in its ability
to defend such action.

 

12

--------------------------------------------------------------------------------

 

 

(d) Notwithstanding any other provisions of this Agreement, the Company shall
not be obligated to indemnify any person or entity to the extent that the
aggregate of all Indemnified Liabilities subject to the indemnification by the
Company exceeds the Debt Amount.

 

(e) The indemnification required by this Section 6 shall be the sole and
exclusive remedy of the Company Indemnitees and the Creditor Indemnitees.

 

7.            RESERVATION OF SHARES.

   

(a) Reservation. The Company shall initially reserve 826,760 shares of its
authorized and unissued Common Stock (appropriately adjusted for any stock
split, stock dividend, reverse stock split, stock combination or other similar
transaction), solely for the purpose of effecting Exchanges of the Existing Debt
(the “Required Reserve Amount”).  So long as any of the Existing Debt remains
outstanding and is held by the Creditor, the Company shall take all action
necessary to reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting Exchanges of such Existing
Debt, the Required Reserve Amount.  

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 7(a), and not in
limitation thereof, at any time while the Existing Debt remains outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon exchange of
the Existing Debt held by the Creditor of at least a number of shares of Common
Stock equal to the Required Reserve Amount (appropriately adjusted for any stock
split, stock dividend, reverse stock split, stock combination or other similar
transaction), then the Company may take action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve (subject to the Share Cap) the Required Reserve Amount
(appropriately adjusted for any stock split, stock dividend, reverse stock
split, stock combination or other similar transaction) for such Existing Debt.
During the period when the Company is prohibited from issuing shares of Common
Stock upon any exchange due to insufficient shares of Common Stock available out
of the authorized but unissued shares of Common Stock, the Company shall not
issue any Exchange Notices until such time as Company’s authorized shares of
Common Stock is sufficient to allow the Company to reserve the Required Reserve
Amount (appropriately adjusted for any stock split, stock dividend, reverse
stock split, stock combination or other similar transaction).

 

13

--------------------------------------------------------------------------------

 

 

8.            MISCELLANEOUS. 

 

(a) Legal Opinion To Transfer Agent.  The Company shall be responsible for the
delivery of any legal opinion required by the transfer agent in connection with
the issuance of the Exchange Shares without any restricted legend and the fees
and expenses of counsel with respect to any such legal opinion.

 

(b) Further Assurances; Additional Documents.  The parties shall take any
actions and execute any other documents that may be necessary or desirable to
the implementation and consummation of this Agreement upon the reasonable
request of the other party.

 

(c) No Oral Modification.  This Agreement may only be amended in writing signed
by the Company and by the Creditor.  All waivers relating to any provision of
this Agreement must be in writing and signed by the waiving party.

 

(d) Expenses.  The Company shall reimburse (by adding the amount to the Existing
Debt) the Creditor or its designee(s) for actual legal fees, costs and expenses
(not to exceed in the aggregate $5,000) incurred by it or its Affiliates in
connection with the review of the Exchange Documents and the transactions
contemplated by the Exchange Documents, including in connection with
post-Closing filings with the SEC. Except as otherwise set forth in this
Agreement, each party to this Agreement shall bear its own expenses in
connection with transactions contemplated hereby.    

 

(e) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the County of New York, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.   EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(f) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(g) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Exchange Documents, whenever the
Creditor exercises a right, election, demand or option under an Exchange
Document and the Company does not timely perform its related obligations within
the periods therein provided, then the Creditor may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

14

--------------------------------------------------------------------------------

 

 

(i) Currency. Unless otherwise expressly indicated, all dollar amounts referred
to in this Agreement and the other Exchange Documents are in United States
Dollars (“US Dollars”), and all amounts owing under this Agreement and all other
Exchange Documents shall be paid in US Dollars. All amounts denominated in other
currencies shall be converted in the US Dollar equivalent amount in accordance
with the Dollar Exchange Rate on the date of calculation. “Dollar Exchange Rate”
means, in relation to any amount of currency to be converted into US Dollars
pursuant to this Agreement, the US Dollar exchange rate as published in the Wall
Street Journal on the relevant date of calculation.

 

(j) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(k) Survival.  The representations, warranties, agreements and covenants in this
Agreement shall survive the execution and delivery hereof until the consummation
of the transactions contemplated hereby or termination or expiration of this
Agreement by its terms.

 

(l) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(m) Severability; Usury.  If any term or provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon determination that any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to attempt to agree on a modification of this Agreement
so as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
Notwithstanding anything to the contrary contained in this Agreement or any
other Exchange Document (and without implication that the following is required
or applicable), it is the intention of the parties that in no event shall
amounts and value paid by the Company, or payable to or received by the
Creditor, under the Exchange Documents, including without limitation, any
amounts that would be characterized as “interest” under applicable law, exceed
amounts permitted under any such applicable law. Accordingly, if any obligation
to pay, payment made to the Creditor, or collection by the Creditor pursuant the
Exchange Documents is finally judicially determined to be contrary to any such
applicable law, such obligation to pay, payment or collection shall be deemed to
have been made by mutual mistake of the Creditor and the Company and such amount
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
the applicable law. Such adjustment shall be effected, to the extent necessary,
by reducing or refunding, at the option of the Creditor, the amount of interest
or any other amounts which would constitute unlawful amounts required to be paid
or actually paid to the Creditor under the Exchange Documents. For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by the Creditor under any of the
Exchange Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

 

(n) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

15

--------------------------------------------------------------------------------

 

 

(o) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(p) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(q) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

 

(r) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be (x)
if to the Company, at the address set forth on its signature page attached
hereto or (y) if to the Creditor, at the address set forth on its signature page
attached hereto, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

[Signature Page Follows] 

 

16

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.

 

 

COMPANY:

 

 

 

 

 

NET ELEMENT, INC.

 

 

 

 

 

 

By:

/s/ Oleg Firer

 

 

 

Name: Oleg Firer

 

 

 

Title:   CEO

 

 

 

 

 

 

Address:

3363 NE 163rd Street, Suite 705, North Miami Beach, Florida

 

 

17

--------------------------------------------------------------------------------

 

 

 

 

 

IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.

 

  

CREDITOR:

 

 

 

 

 

ESOUSA HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Michael Wachs

 

 

 

Name:  Michael Wachs

 

 

 

Title:    Managing Member

 

 

 

 

 

 

 

Initial Exchange Amount:

 

$148,000

 

 

Number of Shares to be Issued

in the Initial Exchange: ______________

 

 

Address:

 

ESOUSA HOLDINGS, LLC

211 East 43rd Street, Suite 402

New York, NY 10017

Attention: Michael Wachs

E-mail: michael@esousallc.com

(646) 278-6785 office

 

18

--------------------------------------------------------------------------------

 

 

EXHIBIT I

EXCHANGE NOTICE

 

Reference is made to (a) that certain Master Exchange Agreement, dated as of
March 27, 2020 (the “Exchange Agreement”), by and between the undersigned and
Net Element, Inc., a Delaware corporation (the “Company”) and (b) certain
Existing Debt (as defined in the Exchange Agreement) held by the undersigned as
of the date hereof.  In accordance with and pursuant to the Exchange Agreement,
the undersigned hereby elects to cause ESOUSA HOLDINGS, LLC to exchange the
Tranche in aggregate of the Exchange Amount (as defined in the Exchange
Agreement) indicated below into shares of Common Stock, $0.001 par value per
share (the “Common Stock”), of the Company in accordance with Section 1(c) of
the Exchange Agreement.  Capitalized terms not defined herein shall have the
meaning as set forth in the Exchange Agreement.

 

Date of Exchange:                                            
___________________

 

Aggregate Exchange Amount of the Tranche: _______________

 

 

The Company shall direct the Transfer Agent to issue the applicable number of
shares of Common Stock in accordance with the Transfer Agent Instructions from
the Company.

 

 

Date of this Exchange Notice:
_____________                                              

 

NET ELEMENT, INC.

 

By: ____________________

Name: __________________

Title: ___________________

 

   

ACKNOWLEDGMENT

 

ESOUSA HOLDINGS, LLC hereby acknowledges this Exchange Notice and shall provide
the Company with the following information on the next Business Day after the
date hereof:

 

DTC Participant:

 

DTC Number:

 

Account Number:

 

    Sold Shares:

________________________

 

 

   

 

________________________

Name of Registered Holder

 

By: ______________________

Name:

Title:

Tax ID:____________________

Facsimile:__________________

   

 

 

19

--------------------------------------------------------------------------------

 

 

EXHIBIT II

 

FORM OF PRE-FUNDED WARRANT

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THIS WARRANT MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES ACT.

 

NET ELEMENT, INC.

 

PRE-FUNDED WARRANT TO PURCHASE COMMON STOCK

 

     

Warrant No. 2020-[    ]

  

Original Issue Date: ________

 

Net Element, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for value received, ESOUSA Holdings LLC, a New York limited liability
company, or its permitted registered assigns (the “Holder”), is entitled to
purchase from the Company up to a total of [____]’1 shares of common stock,
$0.0001 par value (the “Common Stock”), of the Company (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”) at an exercise price
per share equal to $0.01 (as adjusted from time to time as provided in Section 9
herein, the “Exercise Price”), at any time and from time to time from on or
after the Original Issue Date set forth above (the “Trigger Date”) and through
and including 5:30 P.M., prevailing New York time, on March 30, 2021 (the
“Expiration Date”), and subject to the following terms and conditions:

 

This Pre-Funded Warrant (this “Warrant”) is one warrant, or one of a series of
similar warrants, issued to Holder in lieu of shares of Common Stock purchased
and issuable to Holder that would cause Holder’s beneficial ownership of the
Common Stock of the Company to exceed the Maximum Percentage, as defined in that
certain Master Exchange Agreement, dated as of March 27, 2020, by and among the
Company and ESOUSA Holdings LLC, a New York limited liability company (the
“Exchange Agreement”), as further set forth in Section 1(c)(vii) of the Exchange
Agreement. All such warrants are referred to herein, collectively, as the
“Warrants.”

 

1.          Definitions. In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Exchange Agreement.

  

2.           Registration of Warrants. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder) from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

--------------------------------------------------------------------------------

1 NTD:  Number of shares issuable upon exercise of Pre-Funded Warrant shall be
equal to the number of shares of Common Stock that would cause Holder’s
beneficial ownership of Common Stock in the Company to exceed 9.99%.

 

20

--------------------------------------------------------------------------------

 

 

3.          Registration of Transfers. Subject to the restrictions on transfer
set forth in the Exchange Agreement and compliance with all applicable
securities laws, the Company shall register the transfer of all or any portion
of this Warrant in the Warrant Register, upon (i) surrender of this Warrant,
with the Form of Assignment attached as Schedule 2 hereto duly completed and
signed, to the Company’s transfer agent or to the Company at its address
specified herein and (ii) if the Registration Statement is not effective, (x)
delivery, at the request of the Company, of documentation reasonably
satisfactory to the Company to the effect that the transfer of such portion of
this Warrant may be made pursuant to an available exemption from the
registration requirements of the Securities Act and all applicable state
securities or blue sky laws and (y) delivery by the transferee of a written
statement to the Company certifying that the transferee is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and making the
representations and certifications set forth in Section 2(b) of the Exchange
Agreement, to the Company at its address specified in the Exchange Agreement.
Upon any such registration or transfer, a new warrant to purchase Common Stock
in substantially the form of this Warrant (any such new warrant, a “New
Warrant”) evidencing the portion of this Warrant so transferred shall be issued
to the transferee, and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a Holder
of a Warrant.

 

4.           Exercise and Duration of Warrants.

 

(a)      Subject to Section 11 hereof, all or any part of this Warrant shall be
exercisable by the registered Holder at any time and from time to time on or
after the Trigger Date and through and including 5:30 P.M. prevailing New York
time on the Expiration Date. At 5:30 P.M., prevailing New York time, on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value and this Warrant shall be terminated and no
longer outstanding;

 

(b)     The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), appropriately completed and duly signed, (ii) payment of the Exercise
Price in immediately available funds for the number of Warrant Shares as to
which this Warrant is being exercised (which may take the form of a “cashless
exercise” if so indicated in the Exercise Notice and if a “cashless exercise”
may occur at such time pursuant to Section 10 below), and the date such items
are delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.” The delivery by (or on behalf of) the
Holder of the Exercise Notice and the applicable Exercise Price as provided
above shall constitute the Holder’s certification to the Company that its
representations contained in Section 2(b) of the Exchange Agreement are true and
correct as of the Exercise Date as if remade in their entirety (or, in the case
of any transferee Holder that is not a party to the Exchange Agreement, such
transferee Holder’s certification to the Company that such representations are
true and correct as to such assignee Holder as of the Exercise Date). The Holder
shall not be required to deliver the original Warrant in order to effect an
exercise hereunder. Execution and delivery of the Exercise Notice shall have the
same effect as cancellation of the original Warrant and issuance of a New
Warrant evidencing the right to purchase the remaining number (if any) of
Warrant Shares.

 

21

--------------------------------------------------------------------------------

 

 

5.         Delivery of Warrant Shares. Upon exercise of this Warrant, the
Company shall promptly (but in no event later than two Trading Days after the
Exercise Date) issue or cause to be issued and cause to be delivered to or upon
the written order of the Holder and in such name or names as the Holder may
designate (provided that, if the Registration Statement is not effective and the
Holder directs the Company to deliver a certificate for the Warrant Shares in a
name other than that of the Holder or an Affiliate of the Holder, it shall
deliver to the Company on the Exercise Date an opinion of counsel reasonably
satisfactory to the Company to the effect that the issuance of such Warrant
Shares in such other name may be made pursuant to an available exemption from
the registration requirements of the Securities Act and all applicable state
securities or blue sky laws), a certificate for the Warrant Shares issuable upon
such exercise, free of restrictive legends, unless a registration statement
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder is not then effective or the Warrant Shares are not
freely transferable pursuant to Rule 144 under the Securities Act pursuant to
transactions in which paragraph (c)(1) of such rule do not apply. The Holder, or
any Person permissibly so designated by the Holder to receive Warrant Shares,
shall be deemed to have become the holder of record of such Warrant Shares as of
the Exercise Date. If the Warrant Shares are to be issued free of all
restrictive legends, the Company shall, upon the written request of the Holder,
use its best efforts to deliver, or cause to be delivered, Warrant Shares
hereunder electronically through The Depository Trust Company or another
established clearing corporation performing similar functions, if available;
provided, that, the Company may, but will not be required to, change its
transfer agent if its current transfer agent cannot deliver Warrant Shares
electronically through such a clearing corporation.

 

6.         Charges, Taxes and Expenses. Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder or an
Affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.

 

7.        Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity (which shall not include
a surety bond), if requested. Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe. If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.

 

8.         Reservation of Warrant Shares. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Shares may be listed.

 

22

--------------------------------------------------------------------------------

 

 

9.          Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.

 

(a)      Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares, (iii) combines its outstanding shares of Common
Stock into a smaller number of shares, or (iv) otherwise conducts a corporate
action or transaction to change the number of outstanding shares of Common
Stock, including any reorganization, recapitalization, or other transaction
similar to (i) through (iii), then in each such case the Exercise Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding immediately before such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event. Any adjustment made pursuant to this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution or the effective
date of such subdivision or combination, as applicable.

 

(b)     Fundamental Transactions. If, at any time while this Warrant is
outstanding (i) the Company effects any merger or consolidation of the Company
with or into another Person, in which the shareholders of the Company as of
immediately prior to the transaction own less than a majority of the outstanding
stock of the surviving entity, (ii) the Company effects any sale of all or
substantially all of its assets or a majority of its Common Stock is acquired by
a third party, in each case, in one or a series of related transactions, (iii)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which all or substantially all of the holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property and would result in the shareholders of the Company immediately
prior to such tender offer or exchange offer owning less than a majority of the
outstanding stock after such tender offer or exchange offer, or (iv) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a)
above) (in any such case, a “Fundamental Transaction”), then the Holder shall
have the right thereafter to receive, upon exercise of this Warrant, the same
amount and kind of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant without
regard to any limitations on exercise contained herein (the “Alternate
Consideration”). The Company shall not effect any such Fundamental Transaction
unless prior to or simultaneously with the consummation thereof, any successor
to the Company, surviving entity or the corporation purchasing or otherwise
acquiring such assets or other appropriate corporation or entity shall assume
the obligation to deliver to the Holder, such Alternate Consideration as, in
accordance with the foregoing provisions, the Holder may be entitled to purchase
and/or receive (as the case may be), and the other obligations under this
Warrant. The provisions of this paragraph (b) shall similarly apply to
subsequent transactions analogous to a Fundamental Transaction.

 

23

--------------------------------------------------------------------------------

 

 

(c)     Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraph (a) of this Section, the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment.

                                           

(d)      Calculations. All calculations under this Section 9 shall be made to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the sale or issuance of
any such shares shall be considered an issue or sale of Common Stock.

 

10.         Payment of Exercise Price. The Holder shall pay the Exercise Price
in immediately available funds; provided, however, that the Holder may, in its
sole discretion, satisfy its obligation to pay the Exercise Price through a
“cashless exercise”, in which event the Company shall issue to the Holder the
number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the total number of Warrant Shares with respect to which this Warrant is
being exercised.

 

A = the average of the Closing Sale Prices of the shares of Common Stock (as
reported by Bloomberg Financial Markets) for the five Trading Days ending on the
date immediately preceding the Exercise Date.

 

B = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the principal securities
exchange or trading market for such security, as reported by Bloomberg Financial
Markets, or, if such exchange or trading market begins to operate on an extended
hours basis and does not designate the last trade price, then the last trade
price of such security prior to 4:00 p.m., New York Time, as reported by
Bloomberg Financial Markets, or if the foregoing do not apply, the last trade
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg Financial Markets, or, if no
last trade price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC. If
the Closing Sale Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Sale Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then the Company shall, within two business days
submit via facsimile (a) the disputed determination of the Warrant Exercise
Price to an independent, reputable investment bank selected by the Company and
approved by the Holder or (b) the disputed arithmetic calculation of the Warrant
Shares to the Company's independent, outside accountant. The Company shall cause
at its expense the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten business days from the time it receives the
disputed determinations or calculations. Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

24

--------------------------------------------------------------------------------

 

 

For purposes of Rule 144 promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), it is intended, understood and acknowledged that
the Warrant Shares issued in a cashless exercise transaction shall be deemed to
have been acquired by the Holder, and the holding period for the Warrant Shares
shall be deemed to have commenced, on the date this Warrant was originally
issued pursuant to the Exchange Agreement (provided that the Commission
continues to take the position that such treatment is proper at the time of such
exercise).

 

11.      Limitations on Exercise. Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to ensure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 9.99% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. Each delivery
of an Exercise Notice hereunder will constitute a representation by the Holder
that it has evaluated the limitation set forth in this Section and determined
that issuance of the full number of Warrant Shares requested in such Exercise
Notice is permitted under this Section. The Company’s obligation to issue shares
of Common Stock in excess of the limitation referred to in this Section shall be
suspended (and, except as provided below, shall not terminate or expire
notwithstanding any contrary provisions hereof) until such time, if any, as such
shares of Common Stock may be issued in compliance with such limitation;
provided, that, if, as of 4:30 p.m., prevailing New York time, on the Expiration
Date, the Company has not received written notice that the shares of Common
Stock may be issued in compliance with such limitation, the Company’s obligation
to issue such shares shall terminate. This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section 9 of this Warrant.

 

12.      No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
which would otherwise be issuable, subject to Section 11, the number of Warrant
Shares to be issued shall be rounded up to the next whole number.

 

25

--------------------------------------------------------------------------------

 

 

13.      Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be mailed (registered or certified mail, return receipt
requested), or personally delivered and shall be deemed given when so delivered
or if mailed, two (2) days after such mailing, in each case to the address
specified in the Exchange Agreement.

 

14.      Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

15.      Miscellaneous.

 

(a)     The Holder, solely in such Person's capacity as a holder of this
Warrant, shall not be entitled to vote or receive dividends or be deemed the
holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person's capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, amalgamation, conveyance or otherwise), receive
notice of meetings, receive dividends or subscription rights, or otherwise,
prior to the issuance to the Holder of the Warrant Shares which such Person is
then entitled to receive upon the due exercise of this Warrant. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company. Notwithstanding this
Section 15(a), the Company shall provide the Holder with copies of the same
notices and other information given to the shareholders of the Company,
contemporaneously with the giving thereof to the shareholders.

 

(b)     Subject to the restrictions on transfer set forth on the first page
hereof, and compliance with applicable securities laws, this Warrant may be
assigned by the Holder. This Warrant may not be assigned by the Company except
to a successor in the event of a Fundamental Transaction. This Warrant shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and assigns. Subject to the preceding sentence, nothing in this
Warrant shall be construed to give to any Person other than the Company and the
Holder any legal or equitable right, remedy or cause of action under this
Warrant. This Warrant may be amended only in writing signed by the Company and
the Holder, or their successors and assigns.

 

(c)     GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH
PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE STATE OF NEW YORK, FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL
BY JURY. 

 

26

--------------------------------------------------------------------------------

 

 

(d)      The headings herein are for convenience only, do not constitute a part
of this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(e)      In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby, and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(f)      Except as otherwise set forth herein, prior to exercise of this
Warrant, the Holder hereof shall not, by reason of by being a Holder, be
entitled to any rights of a stockholder with respect to the Warrant Shares.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

27

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

     

NET ELEMENT, INC

   

By:

 

 

Name:

 

 

Title:

 

 

 

28

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares

of Common Stock under the foregoing Warrant)

 

 

To:      Net Element, Inc.

 

(1)     The undersigned is the Holder of Warrant No. __________ (the “Warrant”)
issued by Net Element, Inc. a Delaware corporation (the “Company”). Capitalized
terms used herein and not otherwise defined herein have the respective meanings
set forth in the Warrant.

 

(2)     The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.

  

 

(3)     The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

☐     Cash Exercise

 

☐     “Cashless Exercise” under Section 10

 

(4)     If the Holder has elected a Cash Exercise, the Holder shall pay the sum
of $_______ in immediately available funds to the Company in accordance with the
terms of the Warrant.

 

(5)     Pursuant to this Exercise Notice, the Company shall deliver to the
Holder _____________ Warrant Shares in accordance with the terms of the Warrant.

 

(6)     By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby,
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Section 11 of the Warrant to which this
notice relates.

 

 Dated:_______________, _____

 

 

 

Name of Holder:                                                           

 

 

 

By:                                                                        
        
Name:                                                        
                   
Title:                                                                        
      

(Signature must conform in all respects to name of

Holder as specified on the face of the Warrant)

 

29

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

NET ELEMENT, INC.

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             (the “Transferee” the right represented by the
within Warrant to purchase                  shares of Common Stock of Net
Element, Inc. (the “Company”) to which the within Warrant relates and appoints
                             attorney to transfer said right on the books of the
Company with full power of substitution in the premises. In connection
therewith, the undersigned represents, warrants, covenants and agrees to and
with the Company that:

 

 

(a)

the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”) or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;

 

 

(b)

the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 

 

(c)

the undersigned has read the Transferee’s investment letter included herewith,
and to its actual knowledge, the statements made therein are true and correct;
and

 

 

(d)

the undersigned understands that the Company may condition the transfer of the
Warrant contemplated hereby upon the delivery to the Company by the undersigned
or the Transferee, as the case may be, of a written opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that such transfer may be made without
registration under the Securities Act and under applicable securities laws of
the states of the United States.

 

 

     

Dated:             ,     

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

     

 

In the presence of:

 

 

30

--------------------------------------------------------------------------------

 

 

SCHEDULE 2(A)(VII)

 

Warrants to purchase an aggregate of 404,676 shares of Common Stock and
pre-funded warrants to purchase an aggregate of 323,907 shares of Common Stock
are outstanding.

 

31